UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 15, 2011 NEWS OF CHINA INC. (Exact name of registrant as specified in its charter) Delaware 000-52276 98-0471083 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1855 Talleyrand, Suite 203A, Brossard, Quebec, Canada, J4W 2Y9 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (450) 443-1153 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On June 15, 2011 two of our shareholders, entered into an affiliate stock purchase agreement with JunjunWu, to sell a total of 15,000,000 shares of our common stock for an aggregate price of US $250,000 as follows: Chenling Shi Shares Aventech Capital Inc. Shares Shares Once the purchase is complete, Mr. Wu is anticipated to be the largest shareholder of company, holding approximately 57.9% of our common stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWS OF CHINA INC. By: /s/ Chenxi Shi Chenxi Shi President, Secretary, Treasurer and Director Date:June 23, 2011
